Citation Nr: 0032997	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  98-04 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah, which denied the benefit 
sought on appeal.  The record discloses that the appellant 
filed a Notice of Disagreement in November 1997.  The RO 
furnished the appellant a Statement of the Case in February 
1998; and the appellant's Substantive Appeal was received by 
the RO in March 1998.


REMAND

The pertinent question in this case is whether or not the 
appellant has PTSD, and if he does have PTSD, whether there 
is a link, established by medical evidence, between current 
symptomatology and the in-service stressors.  See 38 C.F.R. 
§ 3.304(f) (2000).

In this context, the Board observes that while the appellant 
denied having PTSD symptoms during a period of VA 
hospitalization in 1988, he has indicated that following his 
discharge from the military, he has been depressed and 
totally confused.  He related that he has had a hard time 
admitting to people that he had been to Vietnam; and that he 
started drinking a lot.  He recounted that for years, he has 
been so depressed that suicide has crossed his mind many 
times; and that, but for his family, he probably would have 
tried to commit suicide.  Further, he has indicated that he 
suffers from sleeping problems; and that he and his wife 
sleep in separate rooms because he gets up numerous times 
throughout the night.  See generally Gilpin v. West, 155 F.3d 
1353, 1355-1356 (Fed. Cir. 1998) (requiring current 
symptomatology for PTSD cases at the time the claim is 
filed).

Next, the Board observes that the service personnel records, 
including the DD Form 214, confirm that he served in Vietnam 
from March 1969 to April 1970 in Company E, 1st Battalion, 
12th Infantry, 4th Infantry Division, and that his MOS was as 
an "ind. fire. crewman," gunner, assistant gunner, and 
squad leader.  The Board further notes that according to the 
appellant, on one occasion during service, he came under a 
"sapper attack," and three Viet Cong soldiers were killed 
inside the perimeter.  The appellant indicated that the above 
event took place at the LZ, right after LZ English.  The 
Board observes that the May 1998 correspondence from the 
USASCRUR confirms that the OR-LLs revealed that the 1st Bn, 
12th Inf performed operations at several LZs, including LZ 
English.  Moreover, the USASCRUR also confirmed that the OR-
LLs documented the reporting unit's locations, missions, 
operations, and significant activities, to include numerous 
combat actions for the period from February 1969 to April 
1970, and that elements of the Bn received sniper fire and 
sapper attacks on many occasions throughout the reporting 
periods.  The Board notes that although the OR-LLs do not 
specifically show that the appellant's Company, which was 
Company E, was engaged in combat, the OR-LLs do show that 
Company E had soldiers who were killed in action and wounded 
in action in March and August 1969.  Moreover, the OR-LLs 
confirm that there were numerous occasions in December 1969 
and in January 1970 when the 1st Battalion, 12th Infantry, 4th 
Infantry Division received sapper attacks and sniper fire, 
and at times, enemy soldiers were killed.  Given these 
particular facts, and with the resolution of all reasonable 
doubt in the appellant's favor, there is sufficient evidence 
of record relating to the appellant's status as a combat 
veteran.  See Gaines v. West, 11 Vet. App. 353, 358-59 
(1998); VAOPGCPREC 12-99, slip op. at 10-12 (Oct. 18, 1999).

As such, the appellant in this case is entitled to the 
adjudicative benefit of 38 U.S.C.A. § 1154(b) (West 1991), 
which permits the Board to accept the appellant's lay 
statement, without the need for further corroboration, as 
satisfactory evidence that the claimed in-service events 
occurred, unless the appellant's descriptions are 
inconsistent with the circumstances, conditions, or hardships 
of service, or unless there is clear and convincing evidence 
that the asserted stressful event did not occur.  See Gaines 
v. West, 10 Vet. App. at 359 (citing Cohen v. Brown, 10 Vet. 
App. 128, 146-47 (1997)).  In this case, the Board accepts 
the appellant's descriptions of the stressful events stemming 
from his combat experience, as confirmed by the his service 
personnel records and by the USASCRUR.  Since the existence 
of the stressful events, i.e., enemy sniper and sapper 
attacks, is consistent with the circumstances of service, and 
is not contradicted by the evidence of record, a remand is 
required in order to afford the appellant a medical 
examination for the purpose of determining the sufficiency of 
the stressors and the adequacy of his symptomatology, and 
determining whether such medical factors are sufficient to 
support a diagnosis of PTSD.  See Cohen v. Brown, 10 Vet. 
App. at 143 (explaining that the sufficiency of the stressor 
to support a PTSD diagnosis and adequacy of the veteran's 
symptomatology are medical questions); see also West v. 
Brown, 7 Vet. App. 70, 78-79 (1994) (to the same effect).

Furthermore, while the RO did undertake efforts to obtain 
records pertaining to psychiatric treatment provided by the 
Hill Air Force Base in the late 1980's and early 1990's, as 
directed in the Board's February 1999 remand; and while the 
RO did send the appellant a letter, in September 2000, 
stating that they had not received a response from Hill Air 
Force Base and advising that the appellant should contact the 
Hill Air Force Base to obtain such records, it is well to 
observe that the recently enacted legislation requires that 
efforts by the Board (and the RO) to obtain such Federal 
department records shall continue "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain such records 
would be futile."  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A).  As additional action by 
the RO may be fruitful in either obtaining the Federal 
department records, or documented information that such 
records cannot be obtained, the Board determines that further 
development is warranted.

Although the Board regrets further delay, the Board is of the 
opinion that additional development is warranted.  Pursuant 
to recently enacted legislation, the VA must make 
"reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary."  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him any time including 
following service, for an acquired 
psychiatric disorder, including PTSD.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to include any 
records from the Hill Air Force Base in 
Utah.  If the search for any of the 
records identified has negative results, 
documentation from that facility, to that 
effect, should be placed in the claims 
folder.

2.  Thereafter, the RO should schedule 
the appellant for a VA psychiatric 
examination to determine the diagnosis of 
any psychiatric disorder that is present.  
The RO should instruct the examiner that 
the appellant's combat experiences, as 
outlined in this REMAND (and which the 
Board has accepted as verified stressful 
events), are the events that may be 
considered for purposes of determining 
whether exposure to a stressor in service 
has resulted in any current psychiatric 
symptomatology, and whether the 
diagnostic criteria to support a PTSD 
diagnosis have been met.

In this regard, the examiner's attention 
is directed to the applicable portions of 
the DSM-IV.  If a diagnosis of PTSD is 
made, the examiner should state which of 
the diagnostic criteria of DSM-IV for 
PTSD have, and have not, been satisfied 
and provide a detailed description and 
discussion of the relevant findings that 
satisfy the criteria.  The examiner also 
should specify: (1) whether the stressful 
events that are established by the record 
were sufficient to produce PTSD; and (2) 
whether there is a link between any 
current symptomatology and one or more of 
the in-service stressful events found to 
be established by the record and found to 
be sufficient to support a diagnosis of 
PTSD by the examiner.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  The 
entire claims folder and a separate copy 
of this remand should be made available 
to the psychiatrist for review in 
conjunction with the examination in this 
case.

3.  The RO and the appellant are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  Finally, the recently enacted 
legislation has eliminated the 
requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in 
developing the facts pertinent his claim, 
and expanded the VA's duty to notify the 
veteran and his representative, if any, 
concerning the aspects of claim 
development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); Veterans 
Benefits and Health Care Improvement Act 
of 2000, Pub. L. No. 106-419, § 104 
(2000).  Accordingly, on remand, the RO 
should ensure adherence to the new 
statutory provisions.

5.  Thereafter, the RO should then 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, including PTSD.

If the determination remains adverse to the appellant, a 
supplemental statement of the case should be prepared, and 
the appellant and his representative should be given a 
reasonable period of time in which to reply.  The case should 
then be returned to the Board for further appellate review, 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to the ultimate conclusion warranted in this 
case.  No action is required of the appellant until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



